Exhibit 10.8

 



ADDITIONAL DEBTOR JOINDER

 

May 23, 2016

 

Security Agreement dated as of February 18, 2016 made by

VaultLogix, LLC, as Debtor

to and in favor of

the Secured Party identified therein (the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

Each of the undersigned hereby agrees that upon delivery of this Additional
Debtor Joinder to the Secured Party referred to above, such undersigned shall
(a) be an Additional Debtor under the Security Agreement, (b) have all the
rights and obligations of the Debtor under the Security Agreement as fully and
to the same extent as if the undersigned was an original signatory thereto and
(c) be deemed to have made the representations and warranties set forth therein
as of the date of execution and delivery of this Additional Debtor Joinder.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH OF THE UNDERSIGNED
SPECIFICALLY GRANTS TO THE SECURED PARTY A SECURITY INTEREST IN THE COLLATERAL
AS MORE FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO
THE WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.

 

Each of the undersigned acknowledges the Forbearance and Amendment Agreement,
dated May 17, 2016, by and between InterCloud Systems, Inc., VaultLogix, LLC and
the Secured Party (the “Forbearance Agreement”), and acknowledges and agrees
that all references to the “Obligations” in the Security Agreement includes the
A&R Note and the Senior Secured Note (each as defined in the Forbearance
Agreement).

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

An executed copy of this Joinder shall be delivered to the Secured Party, and
the Secured Party may rely on the matters set forth herein on or after the date
hereof. This Joinder shall not be modified, amended or terminated without the
prior written consent of the Secured Party.

 



 1 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Joinder to be executed in
the name and on behalf of the undersigned on the day and year first above
written.

 

INTERCLOUD SYSTEMS, INC.

 

By:     Name:     Its:    

 

T N S, INC.

 

By:     Name:     Its:    

 

INTEGRATION PARTNERS – NY CORPORATION

 

By:     Name:     Its:    

 

ADEX CORPORATION

 

By:     Name:     Its:    

 

AW SOLUTIONS, INC.

 

By:     Name:     Its:    

 



 2 

 

 

RENTVM INC.

 

By:     Name:     Its:    

 

ADEX PUERTO RICO LLC

 

By:     Name:     Its:    

 

ADEXCOMM CORPORATION

 

By:     Name:     Its:    

 

TROPICAL COMMUNICATIONS, INC.

 

By:     Name:     Its:    

 

AW SOLUTIONS PUERTO RICO, LLC

 

By:     Name:     Its:    

 

RIVES MONTEIRO LEASING, LLC

 

By:     Name:     Its:    

 

RIVES MONTEIRO ENGINEERING, LLC

 

By:     Name:     Its:    

 

NOTTINGHAM ENTERPRISES, LLC

 

By:     Name:     Its:    

 

 3 

 

 

SUPPLEMENT TO

 

SCHEDULE A

Locations of Books of Account, Records and Collateral

 

Entity  Address  City  State   Zip   Leased   Occupancy* ADEX  1035 Windward
Ridge Pkwy  Alpharetta   GA    30005    Yes   Office ADEX  1317 W Foothill Blvd,
Ste 212  Upland   CA    91786        Office ADEX  280 Shuman Blvd, Ste 185 
Naperville   IL    60563    Yes   Office ADEX  13089 N Telecom Pkwy  Tampa 
 FL    33637    Yes   Office ADEX  1701 W Northwest Hwy, Suite 100  Grapevine 
 TX    76051    Yes   Office AWS  300,320,330,340,380, 230, 260 Crown Oak Centre
Dr  Longwood   FL    32750    Yes   Office AWS  AA-1 Calle 22 Riverview,
Bayamon  Puerto Rico   PR    00961    Yes   Office AWS  2332 Ivy Mountain Drive 
Snellville   GA     30078    Yes   Home Office AWS  320 31 St Avenue North 
Nashville   TN    37203    Yes   Office AWS  260 Gateway Drive, Suite 17-18C 
Bel Air   MD    21014    Yes   Office AWS/ICLD  980 N. Federal Highway, Suite
304  Boca Raton   FL    33432    Yes   Office Tropical  6995 NW 82nd Ave #32 
Miami   FL    33166    Yes   Office/Warehouse Tropical  6937 NW 82nd Ave #32 
Miami   FL    33168    Yes   Office IPC NY  1719 Route 10 East, Suite 126 
Parsippany   NJ    07054    Yes   Office/Warehouse TNS  1225 Rand Road  Des
Plaines   IL    60016    Yes   Office RME  2736 Southside Drive  Tuscaloosa 
 AL    35401    Yes   Office/Warehouse ICLD (HQ)  1030 Broad Street, Suite 102 
Shrewsbury   NJ    7722    Yes   Office ICLD  3356 Garden Brook Drive  Dallas 
 TX    75234    Yes   Warehouse VaultLogix  34 Saint Martin Dr  Marlborough 
 MA    01752    Yes     VaultLogix  74 West Street  Waltham   MA    02451  
 Yes     VaultLogix  75 Sylvan Street  Danvers   MA    01923    Yes    
VaultLogix  211-213 E Thomas St  Hammond   LA    70401    Yes     Logical Link 
1909 Central Drive Suite 205  Bedford   Texas    76021    Yes   Leased Space
Logical Link  1706 Highway 84 East Suite B  Brookhaven   Mississippi    39601  
 Yes   Leased Space

 

 4 

 

 

SUPPLEMENT TO

 

SCHEDULE B

Liens

 

Entity; Secured Party (Financing Statement Filing #)

 

InterCloud Systems, Inc.

1.Jenne, Inc. (#20145151535; 20144642765)

2.Faunus Group International, Inc. (#20151179992)

3.JGB (Cayman) Waltham Ltd. (#20156311608)

 

Tropical Communications, Inc.

1.Faunus Group International, Inc. (#201503310351)

2.JGB (Cayman) Waltham Ltd. (#201506112712)

 

Rives-Monteiro Engineering, LLC

1.Capstone Bank (#09-0382491; 11-0430615)

2.Faunus Group International, Inc. (#15-7178774)

3.JGB (Cayman) Waltham Ltd. (#15-0681444)

 

Rives-Monteiro Leasing, LLC

1.Faunus Group International, Inc. (#15-7178807)

2.JGB (Cayman) Waltham Ltd. (#15-0681438)

 

T N S, Inc.

1.Faunus Group International, Inc. (#020146028)

2.JGB (Cayman) Waltham Ltd. (#020984163)

 

ADEX Corporation

1.Faunus Group International, Inc. (#201503205286238)

2.Lease Corporation of America (#201505225560151)

3.JGB (Cayman) Waltham Ltd. (#201512310677993)

 

ADEXCOMM Corporation

1.Faunus Group International, Inc. (#20150331036X)

2.JGB (Cayman) Waltham Ltd. (#201506112704)

 

ADEX Puerto Rico LLC

1.Faunus Group International, Inc. (#2015001884)

2.JGB (Cayman) Waltham Ltd. (#[______])

 

AW Solutions, Inc.

1.Faunus Group International, Inc. (#201503310424)

2.JGB (Cayman) Waltham Ltd. (#201506112690)

 



 5 

 

 

AW Solutions Puerto Rico, LLC

1.Faunus Group International, Inc. (#2015001883)

2.JGB (Cayman) Waltham Ltd. (#[______])

 

Integration Partners – NY Corporation

1.Faunus Group International, Inc. (#51114572)

2.JGB (Cayman) Waltham Ltd. (#51476861)

 

RentVM Inc.

1.Faunus Group International, Inc. (#51114594)

2.JGB (Cayman) Waltham Ltd. (#51476856)

 

Nottingham Enterprises LLC

1.JGB (Cayman) Waltham Ltd. (#20151230021302060)

 

 6 

 

 

SUPPLEMENT TO

 

SCHEDULE c

Filings with Governmental or Regulatory Authorities, Agencies or Recording
Offices;

UCC Filing Jurisdictions

 

Entity; Secured Party (Financing Statement Filing #)

 

InterCloud Systems, Inc.

1.Jenne, Inc. (#20145151535; 20144642765)

2.Faunus Group International, Inc. (#20151179992)

3.JGB (Cayman) Waltham Ltd. (#20156311608)

 

Tropical Communications, Inc.

1.Faunus Group International, Inc. (#201503310351)

2.JGB (Cayman) Waltham Ltd. (#201506112712)

 

Rives-Monteiro Engineering, LLC

1.Capstone Bank (#09-0382491; 11-0430615)

2.Faunus Group International, Inc. (#15-7178774)

3.JGB (Cayman) Waltham Ltd. (#15-0681444)

 

Rives-Monteiro Leasing, LLC

1.Faunus Group International, Inc. (#15-7178807)

2.JGB (Cayman) Waltham Ltd. (#15-0681438)

 

T N S, Inc.

1.Faunus Group International, Inc. (#020146028)

2.JGB (Cayman) Waltham Ltd. (#020984163)

 

ADEX Corporation

1.Faunus Group International, Inc. (#201503205286238)

2.Lease Corporation of America (#201505225560151)

3.JGB (Cayman) Waltham Ltd. (#201512310677993)

 

ADEXCOMM Corporation

1.Faunus Group International, Inc. (#20150331036X)

2.JGB (Cayman) Waltham Ltd. (#201506112704)

 

ADEX Puerto Rico LLC

1.Faunus Group International, Inc. (#2015001884)

2.JGB (Cayman) Waltham Ltd. (#[______])

 

AW Solutions, Inc.

1.Faunus Group International, Inc. (#201503310424)

2.JGB (Cayman) Waltham Ltd. (#201506112690)

 



 7 

 

 

AW Solutions Puerto Rico, LLC

1.Faunus Group International, Inc. (#2015001883)

2.JGB (Cayman) Waltham Ltd. (#[______])

 

Integration Partners – NY Corporation

1.Faunus Group International, Inc. (#51114572)

2.JGB (Cayman) Waltham Ltd. (#51476861)

 

RentVM Inc.

1.Faunus Group International, Inc. (#51114594)

2.JGB (Cayman) Waltham Ltd. (#51476856)

 

Nottingham Enterprises LLC

1.JGB (Cayman) Waltham Ltd. (#20151230021302060)

 

UCC Filing Jurisdictions

 

Alabama

Delaware

Florida

Illinois

New Jersey

New York

Oklahoma

Commonwealth of Puerto Rico

 

 8 

 

 

SUPPLEMENT TO

 

SCHEDULE D

Debtor Name, Jurisdiction of Organization,

Organizational Identification Number and Address

 

InterCloud Systems, Inc.; a Delaware corporation; Org. ID 3131825; 1030 Broad
Street, Suite #102, Shrewsbury, NJ 07702

 

ADEX Corporation; a New York corporation; Org. ID 1768085; 1035 Windward Ridge
Pkwy, Alpharetta, GA 30005

 

ADEX Puerto Rico LLC; a Puerto Rico limited liability company; Org. ID 1067;
1035 Windward Ridge Pkwy, Alpharetta, GA 30005

 

ADEXCOMM Corporation; a Florida corporation; Org. ID P13000017150; 1035 Windward
Ridge Pkwy, Alpharetta, GA 30005

 

AW Solutions, Inc.; a Florida corporation; Org. ID P06000054864; 300 Crown Oak
Centre Drive, Longwood, FL 32750

 

AW Solutions Puerto Rico, LLC; a Puerto Rico limited liability company; Org. ID
3123; AA-1 Calle 22 Riverview, Bayamon, Puerto Rico 00961

 

Rives-Monteiro Engineering, LLC; an Alabama limited liability company; Org. ID
416-995; 2736 Southside Drive, Tuscaloosa, AL 35401

 

Rives-Monteiro Leasing, LLC; an Alabama limited liability company; Org. ID
661-122; 2736 Southside Drive, Tuscaloosa, AL 35401

 

T N S, Inc.; an Illinois corporation; Org. ID 62331666; 1225 Rand Road, Des
Plaines, IL 60016

 

Tropical Communications, Inc.; a Florida corporation; Org. ID M00345; 6937 NW
82nd Ave #32, Miami, FL 33166

 

Integration Partners-NY Corporation; a New Jersey corporation; Org. ID
0400262952; 1030 Broad Street, Suite #102, Shrewsbury, NJ 07702

 

RentVM Inc.; a New Jersey Corporation; Org. ID 0400485873; 1030 Broad Street,
Suite #102, Shrewsbury, NJ 07702

 

Nottingham Enterprises, LLC; an Oklahoma limited liability company (40% owned);
Org. ID 3512228686; 5204 N Meadow Ridge Circle, McKinney, TX 75070

 

 9 

 

 

SUPPLEMENT TO

 

SCHEDULE E

Trade Names; Mergers and Acquisitions

 

InterCloud Systems, Inc., formerly Genesis Group Holdings, I-Realtyauction.com,
Inc., and Genesis Realty Group, Inc.

 

ADEX Corporation, acquired the assets of Broadview Holdings doing business as
HighWire Communications

 

ADEX Puerto Rico LLC

 

ADEXCOMM Corporation

 

AW Solutions, Inc., acquired the assets of FRJ, LLC which did business as
Logical Link

 

AW Solutions Puerto Rico, LLC

 

Rives-Monteiro Engineering, LLC, has also done business as RME

 

Rives-Monteiro Leasing, LLC

 

T N S, Inc., also has done business as TelNet Solutions

 

Tropical Communications, Inc.

 

Integration Partners - NY Corporation, has also done business as IPC

 

RentVM

 

VaultLogix, LLC, acquired the assets of PCS Holding LLC which did business as
AXIM Cloud

 

Nottingham Enterprise LLC

 

Data Protection Services, LLC, also DPS

 

U.S. Data Security Acquisition, LLC, also US Data Trust

 

 10 

 

 

SUPPLEMENT TO

 

SCHEDULE F

Intellectual Property

 

None.

 

 11 

 

 

SUPPLEMENT TO

 

SCHEDULE G

Account Debtors

 

None.

 

 12 

 

 

SUPPLEMENT TO

 

Schedule H

Pledged Securities

 

Rives-Monteiro Leasing, LLC

100% of membership interest owned by InterCloud Systems, Inc.

 

Tropical Communications, Inc.

Shares of Common Stock Outstanding: 100; 100% of Common Stock equity interests
owned by InterCloud Systems, Inc.

 

ADEX Corporation

Shares of Common Stock Outstanding: 100; 100% of Common Stock equity interests
owned by InterCloud Systems, Inc.

 

ADEXCOMM Corporation

Shares of Common Stock Outstanding: 10; 100% of Common Stock equity interests
owned by InterCloud Systems, Inc.

 

ADEX Puerto Rico LLC

100% of membership interest owned by InterCloud Systems, Inc.

 

T N S, Inc.

Shares of Common Stock Outstanding: 1,000; 100% of Common Stock equity interests
owned by InterCloud Systems, Inc.

 

AW Solutions, Inc.

Shares of Common Stock Outstanding: 5,000; 100% of Common Stock equity interests
owned by InterCloud Systems, Inc.

 

AW Solutions Puerto Rico, LLC

100% of membership interest owned by InterCloud Systems, Inc.

 

Integration Partners - NY Corporation

100% of membership interest owned by InterCloud Systems, Inc.



RentVM Inc.

Shares of Common Stock authorized: 10,000; Outstanding: 10,000

100% of Common Stock entity interests owned by InterCloud Systems, Inc.

 

Nottingham Enterprises, LLC

40% of membership interests owned by InterCloud Systems, Inc.

 

 13 

 

 

SUPPLEMENT TO

 

Schedule I

Pledged Accounts

 

PNC Bank, National Association Accounts

 

Depository/Collection Accounts

  Intercloud Systems 8026293856   ADEX Puerto Rico 8026293848   ADEX Corporation
8026293821   AW Solutions, Inc. 8026293813   Telnet Solutions, Inc. 8026293805  
Integration Partners Corporation NY 8026294111

 

Operating/Disbursement Accounts

  Intercloud Systems 8026293725   ADEX Puerto Rico 8026293717   ADEX Corporation
8026293709   AW Solutions, Inc. 8026293696   Telnet Solutions, Inc. 8026293688  
Integration Partners Corporation NY 8026294103

 

Hapoalim Bank

  ADEX Corporation 01080324-01   ADEX Puerto Rico 108050601       Iberia Bank  
  AW Solutions, Inc. 1092940405   AW Solutions, Inc. 1092940416

 

Regions Bank

  Broadview Technologies, Inc. 0186128892   (DBA High Wire Networks)  

 

 

14

 





 